[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 637 
The limited injunction here granted against defendant International Union was appropriate and valid as a procedural device for furnishing adequate protection to plaintiffs. We affirm the judgment, as against defendant International Union, on that sole ground. So doing, we find it unnecessary to pass, and do not in any way pass, on the correctness of any of the findings of fact or conclusions of law which purport to decide, or imply, that defendant International Union, or its members (other than its International officers) are responsible or liable for any of the wrongs committed against plaintiffs by the other defendants.
The judgment should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ., concur; LEHMAN, Ch. J., deceased.
Judgment affirmed. *Page 638 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 639